United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1221
Issued: November 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 18, 2016 appellant filed a timely appeal from an April 21, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant’s hearing loss claim was timely filed pursuant to 5 U.S.C.
§ 8122.
FACTUAL HISTORY
On December 9, 2015 appellant, then a 60-year-old electronics engineer, filed an
occupational disease claim (Form CA-2) alleging bilateral hearing loss and tinnitus as a result of
1

5 U.S.C. § 8101 et seq.

employment-related noise exposure. He reported that his hearing loss occurred from hazardous
noise exposure at the employing establishment which started while he worked in the machine
shop and continued as he worked in other noisy areas. Appellant first became aware of his
condition and of its relationship to his employment on December 1, 2005. He remained
employed at the employing establishment as an electronics engineer. Appellant underwent
medical evaluation on November 23, 2015 and notified the employing establishment on
November 24, 2015. A November 23, 2015 audiogram was submitted with his claim.
By letter dated December 15, 2015, OWCP requested additional factual information from
both appellant and the employing establishment. Appellant was requested to provide
information regarding whether he continued to be exposed to hazardous noise at work and if not,
his date of last exposure. OWCP noted that it did not appear his claim was filed in a timely
manner as he first because aware of his condition and its relationship to his employment on
December 1, 2005. It requested evidence to establish that his claim was filed within three years
of the date he became aware of a relationship between his condition and his employment.
OWCP requested that the employing establishment provide noise survey reports for each site
where appellant worked, the sources and period of noise exposure for each location, and copies
of all medical examinations pertaining to hearing or ear problems.
By letter dated December 29, 2015, appellant responded to OWCP’s questionnaire stating
that his work continued to expose him to hazardous noise in waterfront operations and other
duties. He noted that he only recently became aware of his hearing condition when his family
and coworkers suggested that he have his hearing tested. Appellant stated that he used the
December 1, 2005 date as he remembered having his hearing tested as part of his physical
examination requirement for certification to work with explosives. He reported that he did not
receive those test results until his latest hearing test in November 2015. Appellant described his
employment duties stating that his career working for employing establishment exposed him to
hazardous noise from machine shops, ordnance operations, waterfront operations, and disposal of
unserviceable munitions on open detonation ranges.
In a January 5, 2016 narrative statement, R.A., appellant’s supervisor, reported that he
agreed with appellant’s statements. He noted that he had been appellant’s supervisor for the last
three years and had been assigning him duties since 2005 which exposed him to prolonged and
intermittent noise from working around piers, barges, and machine shops. R.A. reported no
knowledge of periodic audiometric evaluations to document hearing loss.
By letter dated January 26, 2016, OWCP requested the employing establishment provide
additional information pertaining to hearing tests, medical assessments, diagnostic reports, a
copy of appellant’s job description, and whether he participated in a hearing conservation
program. In another letter dated January 26, 2016, it requested appellant provide a copy of his
audiometric evaluation from December 1, 2005 and also asked whether he participated in a
hearing conservation program.
By letter dated February 5, 2016, appellant reported that he had requested all audiograms
from the employing establishment clinic, but he had not received an audiogram from
December 1, 2005. However, he received four other audiograms. Appellant noted that he had

2

only guessed that December 1, 2005 was the date of his last audiogram because he could not
specifically remember the date and estimated it occurred 10 years ago.
In support of his claim, appellant submitted audiograms dated January 3, 2001,
December 16, 2002, September 16, 2010, and December 21, 2015.
In a February 17, 2016 e-mail correspondence, R.A. reported that as appellant’s
supervisor for the last two years, he did not have any records pertaining to his hearing loss. He
noted that he believed the employing establishment had eliminated the hearing conservation
program years ago during reorganization. An official position description for electronics
engineer was submitted which indicated appellant began his employment on December 16, 1999.
By decision dated April 21, 2016, OWCP denied appellant’s claim finding that it was
untimely filed. It found no evidence that the claim had been filed within three years of the
December 1, 2005 injury date or that his immediate supervisor had actual knowledge of his
injury within 30 days of the injury date.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.2 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death.3 Section 8122(b)
provides that, in latent disability cases, the time limitation does not begin to run until the
claimant is aware, or by the exercise of reasonable diligence should have been aware, of the
causal relationship between the employment and the compensable disability.4 The Board has
held that, if an employee continues to be exposed to injurious working conditions after such
awareness, the time limitation begins to run on the last date of this exposure.5
Even if a claim is not filed within the three-year time limitation period, it would still be
regarded as timely under section 8122(a)(1) if the immediate superior had actual knowledge of
his alleged employment-related injury within 30 days or written notice of the injury was
provided within 30 days pursuant to section 8119.6 The knowledge must be such as to put the
immediate superior reasonably on notice of an on-the-job injury or death.7 The Board has
indicated that an employee need only be aware of a possible relationship between his or her

2

C.D., 58 ECAB 146 (2006); David R. Morey, 55 ECAB 642 (2004); Mitchell Murray, 53 ECAB 601 (2002).

3

W.L., 59 ECAB 362 (2008); Gerald A. Preston, 57 ECAB 270 (2005); Laura L. Harrison, 52 ECAB
515 (2001).
4

Id. at § 8122(b).

5

See Linda J. Reeves, 48 ECAB 373 (1997).

6

5 U.S.C. §§ 8122(a)(1); 8122(a)(2); see also Larry E. Young, 52 ECAB 264 (2001).

7

Willis E. Bailey, 49 ECAB 511 (1998); B.H., Docket No. 15-0970 (issued August 17, 2015).

3

condition and his or her employment to commence the running of the applicable statute of
limitations.8
ANALYSIS
The Board finds that appellant has established that he filed a timely claim for
compensation under the three-year time limitation of section 8122 of FECA.9
In his notice of occupational disease, appellant advised that he first became aware of his
hearing loss and its relation to his federal employment in 2005. Although he did not file his
claim or give notice to his supervisor until November 24, 2015, he continued to work as an
electronics engineer for the employing establishment. Appellant claimed that he was exposed to
hazardous noise from machine shops, ordnance operations, waterfront operations, and disposal of
unserviceable munitions on open detonation ranges. R.A., his supervisor, agreed with
appellant’s statements regarding his prolonged and hazardous noise exposure. As such, the
employing establishment did not contest that he continued to be exposed to hazardous noise
during his employment as an electronics engineer. As noted, the Board has held that, if an
employee continues to be exposed to injurious working conditions, the time limitation begins to
run on the last date of this exposure.10
As appellant filed a timely claim for compensation while still exposed to hazardous noise,
the case is remanded to OWCP to further develop and adjudicate the claim to determine whether
appellant established a compensable hearing loss.11
Following this and any other development that it deems necessary, OWCP shall issue a
de novo decision in the case.
CONCLUSION
The Board finds that appellant has filed a timely occupational disease claim for
compensation under 5 U.S.C. § 8122.

8

Edward C. Hornor, 43 ECAB 834, 840 (1992).

9

J.C., Docket No. 15-1596 (issued November 5, 2015).

10

B.H., Docket No. 15-970 (issued August 17, 2015).

11

Supra note 9.

4

ORDER
IT IS HEREBY ORDERED THAT the April 21, 2016 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded to OWCP for further
development consistent with this decision.
Issued: November 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

